Citation Nr: 1048172	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-20 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
hallux valgus with bunionectomy of the left foot.  

2.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.  

3.  Entitlement to an extension of a temporary total disability 
rating for convalescence beyond May 31, 2008, following left foot 
surgery in April 2008.

REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1979 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for hallux valgus with 
bunionectomy of the left foot and for hallux valgus of the right 
foot, assigning a noncompensable rating for each disability.  The 
Veteran appealed for higher ratings.  

While on appeal in a May 2009 rating decision, the RO granted an 
initial rating of 10 percent for the hallux valgus of the left 
foot, effective from March 2008.  The Veteran continued her 
appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

This matter also is before the Board on appeal of the May 2009 
rating decision, in which the RO also granted a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following left foot surgery from April 18, 2008, through May 31, 
2008.  The Veteran appeals for an extension of the total 
disability rating under 38 C.F.R. § 4.30.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the claims file.  In conjunction with the 
hearing, the Veteran submitted additional VA records, which was 
accompanied by a waiver of RO initial consideration of the 
evidence in accordance with 38 C.F.R. § 20.1304.  






The claim for a temporary total disability rating under 38 C.F.R. 
§ 4.30 for convalescence following various surgeries (left foot 
in July 2009 and right foot in January 2010) has been raised by 
the record (see hearing transcript) and is referred to the RO for 
appropriate action.  

The claim for increase for an initial compensable rating for 
hallux valgus of the right foot and the claim for extension of a 
temporary total disability rating for convalescence beyond May 
31, 2008, following left foot surgery in April 2008, are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran is currently rated at the highest available schedular 
rating for hallux valgus with bunionectomy of the left foot; the 
Veteran's disability picture is contemplated by the rating 
criteria and there is not evidence of an exceptional disability 
picture.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
hallux valgus with  bunionectomy of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b), 4.7, 4.71a, Diagnostic Code 5280 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the claim for increase, the RO provided pre-adjudication, 
content-complying VCAA notice by letter, dated in May 2008, on 
the underlying claim of service connection for hallux valgus of 
the left foot by letter.  Where, as here, service connection has 
been granted, the service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement to the RO's effective date for 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for a higher initial rating for hallux 
valgus of the left foot, following the initial grant of service 
connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was provided an opportunity to 
appear at a hearing before the undersigned in March 2010.  The RO 
has obtained the service treatment records and VA records, and 
the Veteran has submitted numerous private medical records.  The 
Veteran has not identified any additional records for the RO to 
obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded a VA examination in September 2008, in conjunction 
with the underlying claim of service connection.  There is no 
evidence in the record dated subsequent to the VA examination 
that shows a material change in the condition to warrant a 
reexamination.  38 C.F.R. § 3.327(a).  

While the Veteran testified that she underwent another left foot 
surgery in July 2009, such surgery was to remove an implanted 
bone screw in the foot which was causing pain, and she has not 
alleged and the evidence does not show that her underlying 
condition underwent a material change since the September 2008 
examination.  Further, as will be shown in the decision herein 
below, the Veteran has been evaluated at the maximum schedular 
rate for hallux valgus of the left foot, and another examination 
would be pointless and not result in any additional benefits.  
 
As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Hallux valgus with bunionectomy of the left foot is rated 10 
percent disabling ever since service connection was established 
in March 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Under Diagnostic Code 5280, involving unilateral hallux valgus, a 
10 percent rating is warranted for severe hallux valgus, if 
equivalent to an amputation of the great toe.  A 10 percent 
evaluation is also assigned for post operative residuals of a 
hallux valgus where there is a resection of the metatarsal head.  
There is no higher rating is under Diagnostic Code 5280.  




Higher ratings are warranted under Diagnostic Codes covering foot 
disabilities including flatfoot (Diagnostic Code 5276), clawfoot 
(Diagnostic Code 5278), malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283), or a moderately severe 
foot injury (Diagnostic Code 5284).  Such Diagnostic Codes, 
however, are unrelated to the Veteran's service-connected hallux 
valgus of the left foot.  Further, under Diagnostic Code 5171, 
involving amputation of the great toe, there would have to be 
evidence of removal of the metatarsal head for the assignment of 
a 30 percent rating.  In short, the hallux valgus deformity with 
associated surgeries is most appropriately evaluated under 
Diagnostic Code 5280. 

The Veteran claims that an initial rating higher than 10 percent 
is warranted for hallux valgus with bunionectomy of the left 
foot.  As reported at the time of a VA examination in September 
2008, the Veteran complained of constant pain over the first 
metatarsal, first metatarsophalangeal joint, and great toe of the 
left foot, aggravated by prolonged standing and minimally 
relieved by pain medication.  She reported no flare-ups and 
indicated that ambulation was not affected.  Clinical findings 
consisted of a 15-degree hallux valgus angle of the left first 
metatarsophalangeal joint and tenderness to palpation over the 
dorsal aspect of the first metatarsal, first metatarsophalangeal 
joint, and great toe.  There were no corns, calluses, or edema of 
the foot, and the arches were normal.  Range of motion of the 
left ankle and foot was within normal limits except for slight 
decrement of flexion to 70 degrees (compared with 90 degrees on 
the right) of the left first metatarsophalangeal joint and 
proximal interphalangeal joint.  Gross motor strength was normal 
in the foot.  X-rays showed a healing osteotomy, status post 
bunionectomy, with a single screw present, and anatomic alignment 
with mild soft tissue swelling, which was an expected post-
surgical change.  

VA records show that the screw was removed in July 2009 due to 
continued pain, and that the symptoms of the left foot, mainly 
pain, were consistent with those as described on the VA 
examination report. 




After consideration of the Veteran's contentions and medical 
evidence of record, the Board finds that the RO properly assigned 
a 10 percent rating from the time service connection was 
established in March 2008 for the disability.  The Veteran's 
rating represents a level of disability that is severe, and 
equivalent to amputation of the great toe.  It also represents a 
condition in which the metatarsal head has been resected, and in 
the Veteran's case surgical reports indicate that redundant bone 
of the first metatarsal shaft was resected rather than the 
metatarsal head.  In any event, under Diagnostic Code 5280 a 
higher schedular rating is not permitted.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran is currently 
unemployed, and has been since February 2008 after being laid off 
at a factory job, and is taking care of an ailing parent.  She 
testified that she would probably be able to return to work if 
she was not taking care of her father daily, except that she 
would have restrictions on prolonged standing.  


The Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, as she is rated 
for severe symptoms, equivalent to amputation of the great toe.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for hallux valgus with 
bunionectomy of the left foot is denied.  


REMAND

On the claim for initial compensable rating for hallux valgus of 
the right foot, the Veteran testified in March 2010 that since 
her VA examination in September 2008, she has undergone surgery 
on the right foot, similar to the one that she underwent on the 
left foot.  Thus, as there is evidence subsequent to the VA 
examination that appears to show a material change in the right 
foot condition, the Veteran should be afforded another VA 
examination (see 38 C.F.R. § 3.327(a)) to assess the current 
severity of the hallux valgus of the right foot.  Prior to that, 
all updated VA records and records relevant to the right foot 
surgery should be obtained.  

On the claim for a temporary total disability rating for 
convalescence beyond May 31, 2008, following left foot surgery in 
April 2008, the Veteran expressed her disagreement with the award 
of a temporary total convalescent rating at the time of her 
hearing in March 2010, claiming that an extension is warranted 
under 38 C.F.R. § 4.30.  When there has been an adjudication by 
the RO and a timely notice of disagreement has been filed, a 
statement of the case addressing the issue must be furnished to 
the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of the Veteran 
relevant to treatment of the right foot 
beginning in January 2010, to include the 
records of his right foot surgery in 
January 2010. 

2.  Afford the Veteran a VA examination in 
podiatry to determine the current level of 
severity of the service-connected hallux 
valgus of the right foot.  

The claims file should be made available 
to the examiner in conjunction with the 
examination.  

3.  After the above development is 
completed, adjudicate the claim of an 
initial compensable rating for hallux 
valgus of the right foot.  If the benefit 
sought remains denied, furnish the Veteran 
and her representative a supplemental 
statement of the case and return the case 
to the Board.

4.  Furnish the Veteran a statement of the 
case on the claim for an extension of a 
temporary total disability rating for 
convalescence beyond May 31, 2008, 
following left foot surgery in April 2008.  
In order to perfect an appeal of the claim 
to the Board, the Veteran must still 
timely file a substantive appeal after 
issuance of the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


